OPINION
PER CURIAM.
These four appeals deal with the rights of individuals who may have been involuntarily committed for in-patient psychiatric care and treatment at the state’s Institute of Mental Health. John, Richard, and Joseph were committed by orders entered in the District Court, while Nancy was committed by an order of the Family Court. Their appeals have been prosecuted by the mental-health advocate.
Since the court as presently constituted is equally divided as to the interpretation to be given the various time constraints found within G.L. 1956 (1977 Reenactment) chapter 5 of title 40.1 (the “Mental Health Law”), the appeals of John, Richard, Joseph, and Nancy are denied and dismissed and the respective orders appealed from are affirmed.
• SHEA, J., did not participate in the consideration or the decision of this case.